IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: Z.E.W.-C., A         : No. 28 EAL 2017
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: S.T.C., FATHER              : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.